                                          Case 4:04-cr-40044-CW Document 787 Filed 11/05/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                          Case No. 04-cr-40044-CW-8 (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER OF DETENTION PENDING
                                                 v.                                         REVOCATION HEARING
                                  10

                                  11     MIKE RANDALL,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In accordance with the Bail Reform Act, 18 U.S.C. §§ 3142, 3143(a), and Federal Rule of

                                  15   Criminal Procedure 32.1, the United States moves for detention of defendant Mike Randall,

                                  16   pending a hearing before the district judge regarding revocation of his supervised release. The

                                  17   Probation Office also recommends detention. The Court held a detention hearing by

                                  18   videoconference, with Mr. Randall’s consent, on November 5, 2020. Mr. Randall was represented

                                  19   by counsel during the hearing.

                                  20          Having considered the factors set forth in 18 U.S.C. § 3142(g), the matters in the petition,

                                  21   and the proffers of counsel for Mr. Randall and for the United States, the Court concludes that Mr.

                                  22   Randall has not met his burden to show by clear and convincing evidence that he is not a danger to

                                  23   others and the community. Fed. R. Crim. P. 32.1(a)(6). According to the allegations in the

                                  24   petition, a loaded firearm with a high capacity magazine was found in Mr. Randall’s vehicle

                                  25   during a recent traffic stop. State charges are pending against Mr. Randall for that conduct, and

                                  26   the Court is informed that, if the charges are proved, the offenses constitute not only a violation of

                                  27   state law, but also the conditions of Mr. Randall’s state parole and federal supervised release.

                                  28          Mr. Randall advises that he has recently obtained employment and that he has taken steps
                                             Case 4:04-cr-40044-CW Document 787 Filed 11/05/20 Page 2 of 3




                                   1   to successfully re-enter the community and the workforce after his incarceration through his

                                   2   participation in a Rubicon Program. He also advises that he has a stable place to live if he were

                                   3   released from custody.

                                   4           Probation Officer Primeau confirmed Mr. Randall’s representations regarding his

                                   5   employment, participation in the Rubicon Programs, and residence, and indicated that he had been

                                   6   doing reasonably well during the first three months of his supervised. However, the Probation

                                   7   Officer emphasized that Mr. Randall has a substantial criminal history of firearms-related offenses

                                   8   and convictions. The Probation Officer expressed concern that within a short time of being

                                   9   released from custody, Mr. Randall has already been found with a loaded firearm in his

                                  10   possession.

                                  11           The Court finds that Mr. Randall poses a danger to others and the community. The Court

                                  12   commends Mr. Randall for his successful efforts to obtain employment. However, the evidence
Northern District of California
 United States District Court




                                  13   proffered in the petition and by the Probation Office concerning Mr. Randall’s possession of a

                                  14   loaded firearm with a high capacity magazine soon after his commencement of supervised release

                                  15   and while also on state parole is concerning, as it reflects that Mr. Randall will not comply with

                                  16   conditions the Court might set to ensure the safety of others and the community. Mr. Randall has

                                  17   not shown otherwise by clear and convincing evidence. Accordingly, the Court orders Mr.

                                  18   Randall detained pending a revocation hearing to be conducted pursuant to Federal Rule of

                                  19   Criminal Procedure 32.1(b)(2).

                                  20           Mr. Randall is committed to the custody of the Attorney General or his designated

                                  21   representative for confinement in a corrections facility separate, to the extent practicable, from

                                  22   persons awaiting or serving sentences or being held in custody pending appeal. Mr. Randall shall

                                  23   be afforded a reasonable opportunity for private consultation with defense counsel. On order of a

                                  24   court of the United States or on the request of an attorney for the United States, the person in

                                  25   charge of the corrections facility shall deliver Mr. Randall to the United States Marshal for the

                                  26   purpose of an appearance in connection with a court proceeding.

                                  27   ///

                                  28   ///
                                                                                         2
                                          Case 4:04-cr-40044-CW Document 787 Filed 11/05/20 Page 3 of 3




                                   1         IT IS SO ORDERED.

                                   2   Dated: November 5, 2020

                                   3

                                   4
                                                                                     VIRGINIA K. DEMARCHI
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             3
